Citation Nr: 1604989	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.  

2.  Entitlement to service connection for migraine headaches, to include as due to a traumatic brain injury.  

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1991, to include service in the Southwest Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  It was previously before the Board in July 2014 and June 2015, at which time the issues identified on the title page of this document were remanded to the Agency of Original Jurisdiction, so that additional development could be undertaken and following the AOJ's attempts to complete the requested actions, the case has since been returned to the Board for further review.  


FINDING OF FACT

It is at least as likely as not that the Veteran sustained inservice head trauma in Kuwait in February 1991 when he was in close proximity of a mortar blast, from which he developed a traumatic brain injury and secondary migraine headaches.  


CONCLUSION OF LAW

Traumatic brain injury and secondary migraine headaches were incurred in or aggravated by service, or proximately due to the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist him, as set forth in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  The same is true with respect to the question of the AOJ's compliance with the directives set out in the Board's prior remands.  See Stegall v. Brown, 11 Vet. App. 268 (1998).  [ 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran has alleged from the outset that he was exposed to a mortar blast in Kuwait in or about February 1991 while engaged in combat against the enemy, from which he sustained a traumatic brain injury and secondary migraine headaches.  This was a combat event and not recorded in service records or otherwise referenced in service examination and treatment records, which may speak to the severity of the disorders in question at the time, but there is no question that the event occurred.  See 38 U.S.C.A. § 1154 (West 2014).  

The Veteran's credibility is unchallenged, given the absence of contradictory or inconsistent statements, and there is no indication within the record that treating medical professionals have expressed any doubt with respect to the Veteran's  reputation for truthfulness and veracity.  On that basis, the inservice incident of February 1991 involving the Veteran's exposure in combat to a mortar blast must be conceded.  

The record points to a preservice head injury of the Veteran in a fall from a roof, but an enlistment medical examination fin December 1986 fails to note any residual of that fall and, to that extent, the Veteran is entitled to a presumption of sound condition at service entrance.  Moreover, such presumption is not overcome by clear and unmistakable evidence as to the preservice existence of either a brain injury or migraine headaches.  

Notwithstanding the fact that service examination and treatment records are silent for complaints or findings of traumatic brain injury or migraine headaches and that fact is the basis for one or more VA examiner opinions finding that the Veteran does not have a traumatic brain injury or secondary headaches, the existence of each such entity and their inter-relationship is amply demonstrated by medical evidence offered by attending VA medical professionals upon which the Board relies for the grants of service connection herein made.  The contrary opinions of one or more VA examiners ignore the time line of events and absence of documentation of any intervening event, such as might account for the onset of the disabilities at issue.  In this regard, the Board notes that the record does not delineate any head injury of the Veteran during postservice years until October 2009, when the Veteran was involved in a motorcycle accident involving some head injury, all of which postdates the initial entry of diagnoses of traumatic brain injury and migraine headaches.  Diagnoses of each with linkage to an inservice mortar round explosion, in addition to brain concussion, are offered prior to the October 2009 mishap, as well as thereafter, by an attending VA osteopathic physician, psychiatrist, one or more other mental health professionals, and the traumatic brain injury clinical coordinator directing the Veteran's evaluation and care.  

Among the evidence of record is an attending VA osteopath's statement, dated in September 2014, in which it was noted that the Veteran had carried the diagnosis of traumatic brain injury with secondary migraine headaches since June 2009.  Also noted therein were the Veteran's issues with cognitive impairments, especially with word finding and short term memory.  Per the physician, his original evaluation was prior to specific traumatic brain diagnostic coding in the computerized patient records system, but was identified with screening in mid-June 2009.  Also included in the record is an attending VA psychiatrist's opinion in April 2015 that there was a clear history of exposure to combat blasts which were not uncommonly ignored by combat soldiers unless requiring hospitalization or clearly resulting in combat unreadiness.  

While the Board is cognizant that there is evidence contraindicating entitlement to the benefits sought, the evidence is found to be at least in equipoise that the Veteran sustained an inservice traumatic brain injury and later developed migraine headaches secondary thereto.  To that end, grants of service connection for traumatic brain injury and secondary migraine headaches are in order.  


ORDER

Service connection for a traumatic brain injury and residuals thereof is granted.  

Service connection for migraine headaches, secondary to service-connected residuals of a traumatic brain injury, is granted.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


